 



Exhibit 10.6
[Operations Management- Puerto Rico]
[SunCom Letterhead]
September 16, 2007
[Name]
[Address]
[Address]
Dear                                         :
     As you know, SunCom Wireless Holdings, Inc. (the “Company”) is currently
considering strategic alternatives including sale of the business. If the
Company sells the business, you will play a role which could impact the success
of a sale transaction. For this purpose, this letter agreement (the “Agreement”)
sets forth the terms of a sale bonus that the Company will provide to you if you
remain actively employed with the Company or its Affiliates through the
consummation of the Sale Transaction, as follows:
1. Sale Bonus. You will be eligible to receive a sale bonus in connection with a
Sale Transaction (as hereinafter defined) equal to [One Hundred Seven Thousand
One Hundred Forty-Three Dollars ($107,143)] OR [Fifty Three Thousand Five
Hundred Seventy-One Dollars ($53,571)] subject to the conditions set forth in
this Agreement (the “Sale Bonus”). You will receive the Sale Bonus if: (a) the
Company executes an agreement to engage in a Sale Transaction by December 31,
2007; (b) such Sale Transaction has been consummated by December 31, 2008;
(c) the Company enters into a Sale Transaction and the Sale Proceeds allocable
to the sale of the PR Business (as defined below) equals or exceeds Five Hundred
and Fifty Million Dollars ($550,000,000); (d) you remain actively employed (not
on a leave of absence, other than an FMLA leave of absence) with the Company or
its Affiliates through the consummation of the Sale Transaction; (e) you are in
compliance with this Agreement and any other agreement between you and the
Company; (f) you agree to treat the existence of the Agreement as well as all of
its terms as “Confidential” as defined further in the Agreement; (g) you comply
with and use your best efforts to take such actions as may be necessary to
comply with the terms of any agreements relating to the Sale Transaction as may
be communicated to you from time to time and consistent with the scope of your
duties with the Company and (h) you sign a general release of claims against the
Company and its Affiliates, in a form reasonably consistent with the form
attached hereto as Exhibit A.
     The determination of the amount of Sale Proceeds allocable to the PR
Business shall be made by the Company’s Board of Directors (the “Board”) in its
sole discretion. The Sale Bonus shall be reduced by applicable federal, state
and local tax withholding required by law. If your employment is terminated by
the Company without Cause (as hereinafter defined) prior to the consummation of
the Sale Transaction, you will be paid

 



--------------------------------------------------------------------------------



 



the Sale Bonus as provided in the following paragraph. If your employment is
terminated by the Company for Cause prior to the consummation of the Sale
Transaction, you will be ineligible to receive any portion of the Sale Bonus.
     The benefit described in this Section 1 shall be payable in a single lump
sum as soon as practicable, but not more than ten (10) business days following
the consummation of the Sale Transaction; provided that any Sale Bonus amount
you are entitled to receive pursuant to this Section 1, shall not be payable to
you until such time as SunCom’s stockholders have received payment with respect
to their equity interests pursuant to the terms of the agreement to engage in
the Sale Transaction.. In the event that any portion of the Sale Proceeds is
required by the terms of the Sale Transaction to be placed into escrow, retained
or held back by the buyer, or the payment thereof is otherwise subject to
contingencies based upon the occurrence of future events (“Contingent Sale
Proceeds”), the Sale Bonus shall not be paid in accordance with this Section
unless and until the Sale Proceeds which are not Contingent Sale Proceeds
allocable to the sale of the PR Business equal or exceed $550,000,000 (e.g.,
because sufficient Contingent Sale Proceeds have been released from escrow, no
longer are retained or held back by the buyer, or no longer are subject to
payment contingencies).
2. Definitions.
     (A) Cause. For purposes of this Agreement, “Cause” shall mean a termination
of employment on account of inadequate performance, misfeasance, malfeasance,
significant violations of Company policy, criminal conduct, misconduct,
dishonesty, mismanagement, incompetence, deliberate and premeditated acts
against the interests of the Company, or destruction of Company property, as
determined by the Company, as applicable, and any other reason determined by the
Company, in good faith, to be unacceptable behavior.
     (B) Sale Transaction. For purposes of this Agreement, “Sale Transaction”
shall mean a transaction or series of transactions currently contemplated by the
Board of Directors of SunCom (the “Board”) as of the date of the execution of
this Agreement whereby directly or indirectly (I) an acquisition, merger,
consolidation, or other business combination pursuant to which the business or
assets of the Company are, directly or indirectly, combined with a third party
not controlled (by ownership of a majority of the voting securities of such
buyer or buyers) by the Company’s current stockholders; (II) the acquisition,
directly or indirectly, by a buyer or buyers (which term shall include a “group”
of persons as defined in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), of equity interests or options, or any
combination thereof constituting a majority of the then outstanding stock of the
Company or possessing a majority of the then outstanding voting power of the
Company (except as may occur with current stockholders or debtholders as a
result of a restructuring), other than a buyer or buyers controlled by the
current Company stockholders by ownership of a majority of the voting securities
of such buyer or buyers; (III) any other purchase or acquisition, directly or
indirectly, by a buyer or buyers other than a buyer or buyers controlled by the
current Company stockholders by ownership of a majority of the voting securities
of such buyer or buyers; or (IV) the formation of a joint venture or partnership
with the Company or direct investment in the Company for the purpose of effect a
transfer of a significant interest in the Company to a third party.

 



--------------------------------------------------------------------------------



 



     With respect to the employees performing services primarily in connection
with the operation of the businesses representing the Puerto Rico and U.S.
Virgin Islands segment of the Company (the “PR Business”), the term “Sale
Transaction” shall also include (I) an acquisition, merger, consolidation, or
other business combination pursuant to which the business or assets of the PR
Business are, directly or indirectly, combined with a third party not controlled
(by ownership of a majority of the voting securities of such buyer or buyers) by
the Company’s current stockholders; (II) the acquisition, directly or
indirectly, by a buyer or buyers (which term shall include a “group” of persons
as defined in Section 13(d) of the Exchange Act), of equity interests or
options, or any combination thereof constituting a majority of the then
outstanding equity interests in the PR Business or possessing a majority of the
then outstanding voting power of the equity interests in the PR Business (except
as may occur with current stockholders or debtholders as a result of a
restructuring), other than a buyer or buyers controlled by the current Company
stockholders by ownership of a majority of the voting securities of such buyer
or buyers; (III) any other purchase or acquisition of the PR Business, directly
or indirectly, by a buyer or buyers other than a buyer or buyers controlled by
the current Company stockholders by ownership of a majority of the voting
securities of such buyer or buyers; or (IV) the formation of a joint venture or
partnership with the Company or direct investment in the Company for the purpose
of effecting a transfer of a significant interest in the PR Business to a third
party.
     (C) Sale Proceeds. For purposes of this Agreement, “Sale Proceeds” shall
mean: (I) the total amount of cash and fair market value (on the date of
payment) of all property paid or payable (including amounts paid in escrow) in
connection with the Sale Transaction (or any related transaction), including
amounts paid or payable in respect of convertible securities, preferred equity
securities, warrants, stock appreciation rights, options or similar rights,
whether or not vested, plus (II) in the event of a sale of the capital stock of
the Company and/or its Affiliates, the principal amount of all indebtedness for
borrowed money or other liabilities of the Company and/or its Affiliates
outstanding as of the closing date of the Sale Transaction, or, in the case of a
sale of assets, all indebtedness for borrowed money or other liabilities assumed
by the buyer. Sale Proceeds shall also include the aggregate amount of all
dividends or other distributions declared by the Company and/or its Affiliates
after the date hereof other than normal quarterly cash dividends, and, in the
case of a sale of assets, the net fair market value of any current assets not
sold by the Company and/or its Affiliates, less the book value of the current
liabilities not assumed by the applicable buyer. For purposes of calculating
Sale Proceeds, the value of securities, whether debt or equity, that are freely
tradeable in an established public market will be determined on the basis of the
average closing price in such market for the 10 trading days prior to the
closing of the Sale Transaction (the “Valuation Date”); and the value of
securities that have no established public market or other property will be the
fair market value of such securities or other property on the Valuation Date. If
Sale Proceeds include any restricted stock (i.e. stock in a public company not
freely tradeable), the value of the restricted stock shall be calculated by the
Board in good faith.
     (D) The term “Affiliate”, as applied to a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.

 



--------------------------------------------------------------------------------



 



     (E) The term “Confidential” means that you agree to preserve the
confidentiality of this Agreement and all terms included herein. A breach or
threatened breach of that obligation shall be treated as a material breach which
shall give rise to the Company’s right to pursue remedies under this Agreement,
including, without limitation, repayment of the Sale Bonus. You agree not to
disclose or discuss, other than with your spouse, legal counsel and financial or
tax advisors, or as otherwise may be required by law, any details of the
Agreement, including without limitation, the amount of the Sale Bonus and
related terms. You agree that you will make a good faith effort to ensure that
your spouse, legal counsel and financial or tax advisors will not disclose or
discuss any details of the Agreement with any other person.
3. Business Efforts. The parties acknowledge and agree that the payment of the
Sale Bonus pursuant to Section 1 of this Agreement is intended as compensation
for services rendered to the Company and/or its Affiliates in connection with
the consummation of a Sale Transaction. As a condition to the payment of the
Sale Bonus, you shall be required to devote substantially all of your business
efforts, which shall be a minimum of 40 hours per week (and such additional
hours as may be necessary to fulfill your responsibilities) to the management
and operations of the Company and its Affiliates pending the consummation of a
Sale Transaction. In performance of your duties, you will carry out and follow
the directions of your supervisor as well as such additional directions as may
be given by the Board (including the Operating Committee of the Board) and in
conformance with all laws and Company rules and policies. You shall perform such
duties (i) at the Company’s offices at 654 Munoz Rivera Ave, Suite 200, San
Juan, Puerto Rico, or (ii) at any other business location of the Company or any
of its Affiliates as necessary to carry out the operations of the business, or
(iii) at any other location as the proper performance of your duties may require
with the direction of the Board or the Operating Committee; provided that the
frequency and duration of any such travel or work at a location other than the
Company’s offices in San Juan, Puerto Rico at the direction of the Board or the
Operating Committee will be reasonable and take into consideration your family
and other personal obligations.
4. Expenses. From and after the date of execution of any agreement to engage in
a Sale Transaction, the Company shall pay or reimburse you for all reasonable
expenses incurred or paid by you in performance of your duties solely for the
Company and its Affiliates that are consistent with the policies of the Company
and the business expense policies of the purchaser under such agreement (to the
extent that such purchaser requests your compliance with such policies and
discloses such policies to you).
5. New Employment/Solicitation. You represent that as of the date of this
Agreement, you have not entered into any agreement (oral or written) to engage
in any employment, consulting or similar agreement or arrangement pursuant to
which you will provide services for any remuneration for any period during which
you are employed by the Company or for any period thereafter. You further
represent that you have not solicited any current or former employee of the
Company or its Affiliates for employment or consulting on behalf of any other
person or entity (other than the Company or its Affiliates). In the event that
during the term of your employment, you receive any proposal to provide any
person or entity (other than the Company or its Affiliates) employment,
consulting or similar services by you or any other employee of the Company or
its Affiliates for any such period from any third party, you shall not,

 



--------------------------------------------------------------------------------



 



without the prior consent of the Board: (i) enter into any such agreement or
arrangement; (ii) otherwise engage in any discussions, negotiations or other
communications with such third party or its representatives; (iii) solicit any
current or former employee of the Company or its Affiliates for employment or
consulting on behalf of any person or entity (other than the Company or its
Affiliates); or (iv) induce or attempt to induce, influence or attempt to
influence any person employed by the Company or its Affiliates to terminate his
or her employment with such entity (other than in the normal course of carrying
out his duties to the Company); provided that you, without seeking or obtaining
the prior consent of the Board, shall be permitted to respond to unsolicited
proposals for employment or the provision of consulting or similar services by
informing the person(s) making such proposal either (i) that you are not
interested in the proposal or (ii) that you are not permitted to engage in
discussions or negotiations with respect to such proposal until after the
consummation of the Sale Transaction.
6. Remedies. In the event you breach any obligations under the terms of this
Agreement, in addition to any other available remedies under any other plan,
arrangement or agreement with the Company or any of its Affiliates, you will be
ineligible to receive any portion of the Sale Bonus as set forth in Section 1 of
this Agreement; provided that you shall not be deemed ineligible for the Sale
Bonus based upon any such breach unless the Company and/or the Board has given
you written notice of such breach, granted you a period during which to cure
such breach of not less than five (5) business days, and you have failed to cure
such breach during such period.
7. Miscellaneous. This letter sets out the entire agreement between you and the
Company regarding the subject matter of this letter and it supersedes any prior
written or oral agreements pertaining to the subject matter of this letter. If
the Company has not executed an agreement to engage in a Sale Transaction by
December 31, 2007 or if the Sale Transaction is not consummated by December 31,
2008, this Agreement automatically will terminate and you will not be eligible
for any Sale Bonus.
     To accept the terms of this letter, please sign in the space indicated at
the end of this letter and return the original copy to the office of Laura
Porter, Senior Vice President of Human Resources by October 1, 2007. If you have
not returned a signed copy of this letter to her by that date, this offer will
be automatically withdrawn and you will not be eligible to earn the Sale Bonus.
     We thank you for your past and continuing contributions to the Company. If
you have any questions about this Agreement, please contact Laura Porter, Senior
Vice President of Human Resources at (610) 722-4470.
(Signatures Contained on Next Page)

 



--------------------------------------------------------------------------------



 



(Signature Page for (Employee’s Name) Letter Agreement- September _, 2007)
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the same terms that existed
prior to extending this offer to you.

             
 
                SunCom Wireless Holdings, Inc.    
 
           
 
  By:        
 
                Edward Evans         Chairman, Compensation Committee of        
Board of Directors    
 
                SunCom Wireless Management Company, Inc.    
 
           
 
  By:        
 
                          Michael E. Kalogris         Chairman and Chief
Executive Officer    
 
                Employee    
 
                          (Insert employee name)         (Insert title)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
RECEIPT AND RELEASE AGREEMENT
     I, the undersigned, hereby acknowledge receipt of ___($___), minus
applicable withholding and deductions, as full payment of the Sale Bonus under
the terms of the letter agreement dated September ___, 2007. I acknowledge and
agree that in consideration of the Sale Bonus, I hereby irrevocably and
unconditionally release SunCom Wireless Management Company, Inc. (the “Company”)
and its parent companies, subsidiaries and affiliates, together with all of its
and their respective employees, directors, shareholders, officers, members,
managers, agents, representatives, predecessors, successors, assigns, and the
like and all persons acting by, through or in concert with any of them
(collectively, the “Releasees”) from any and all charges, liabilities, damages
or causes of action (including attorneys’ fees and costs actually incurred)
whatsoever that in any way relate to or arise out of my employment with the
Company.
     I represent that in signing this Agreement I do not rely, and have not
relied, on any representation or statement not set forth in this Agreement made
by any representatives of the Releasees with regard to the subject matter, basis
or effect of this Agreement or otherwise. This Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior agreements
or understandings between the parties pertaining to the subject matter hereof.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico, without regard to the choice of law rules
thereof.
IN WITNESS WHEREOF, the undersigned has executed this Agreement this ___ day of
                    , 200_.
Signature:                                        
Name (print):                                   

 